Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach “the first region having a height corresponding to a height between an upper surface of the first channel layer and the active region” (claim 16).  Fig. 3B, for example, does not teach the first region (at “W1”) having a height corresponding to a height between an upper surface of the first channel layer (141) and the active region (105).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5,9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (PG Pub 2018/0151717 A1).
Regarding claim 1, Cheng teaches a semiconductor device comprising: an active region (103, figs. 1-8) on a substrate (101) extending in a first direction (x direction), the active region having an upper surface and sidewalls; a plurality of channel layers (110) on the active region to be vertically spaced apart (fig. 7B) from each other; a gate electrode (140, figs. 11A to 11C) extending in a second direction (y direction) to intersect the active region and surrounding the plurality of channel layers; and a source/drain region (130, fig. 8B) on the active region on at least one side of the gate electrode, capping (130 is formed after removing the ends of 110, fig. 7B and fig. 8B) the plurality of channel layers along the at least one side of the gate electrode, and extending from the sidewalls (fig. 8C) of the active region having a major width (see a portion of figs. 8B and 8C below) in the second direction in a first region adjacent to a lowermost channel layer adjacent to the active region among the plurality of channel layers, wherein the source/drain region has a width (above the “major width”) smaller than the major width in a region above the first region.  

    PNG
    media_image1.png
    790
    874
    media_image1.png
    Greyscale

Regarding claim 2, Cheng teaches the semiconductor device of claim 1, wherein the plurality of channel layers include first to third channel layers (110-1 to 110-3,fig. 1C) stacked sequentially from the active region, and the first region is higher than the upper surface of the active region and lower than an upper surface of the first channel layer.  
Regarding claim 3, Cheng teaches (see figs. 8B and 8C above) the semiconductor device of claim 2, wherein the source/drain region has a first major width that is the major width, in the first region, and has a second major width, less than the 
Regarding claim 4, Cheng teaches (see figs. 8B and 8C above) the semiconductor device of claim 3, wherein the source/drain region includes a region having a third width, less than the first major width and the second major width, between the first region and the second region.  
Regarding claim 5, Cheng teaches the (see figs. 8B and 8C above) semiconductor device of claim 3, wherein the source/drain region has a fourth major width, less than the first major width, in a third region having a height corresponding to a height at which the second channel layer is disposed.  
Regarding claim 9, Cheng teaches the semiconductor device of claim 1, further comprising: spacer layers (104, fig. 1B) on the sidewalls of the active region to expose the upper surface and portions of side surfaces of the active region.  
Regarding claim 10, Cheng teaches the semiconductor device of claim 9, wherein the source/drain region is in contact with the spacer layers and cover an entire sidewall of the active region exposed by the spacer layers (fig. 1B).  
Regarding claim 11, Cheng teaches the semiconductor device of claim 1, further comprising: internal spacer layers (110, fig. 1A) on opposite sides of the gate electrode in the first direction on lower surfaces of the plurality of channel layers.  
Regarding claim 13, Cheng teaches the semiconductor device of claim 1, further comprising: a contact plug (165, fig. 1A) connected to the source/drain region.  
Regarding claim 14, Cheng teaches the semiconductor device of claim 13, wherein the contact plug is recessed in the source/drain region below a height of an uppermost channel layer, among the plurality of channel layers (fig. 1B).  
Regarding claim 15, Cheng teaches the semiconductor device of claim 1, wherein the active region is a structure of an active fin having an upper fin surface and sides running in the first direction (figs. 1A and 1B).  

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (PG Pub 2018/0151717 A1) as applied to claims 1 and 16 above, and further in view of Krishnan et al (PG Pub 2016/0005657 A1).
Regarding claim 6, Cheng remains as applied in claim 1.
Cheng further teaches the semiconductor device of claim 1, wherein the source/drain region 10has a first surface extending from the sidewall of the active region inclined (see fig. 1B) with respect to the upper surface of the substrate.
Cheng does not teach the first surface is a facet along a crystal plane.
In the same field of endeavor, Krishnan teaches a first surface (upper sides of the diamond, fig. 3) is a facet along a crystal plane (plane (100), abstract and paragraph [0030]), for the benefit of preventing merging of source/drain regions between adjacent device while increasing the source/drain volume (abstract and paragraph [0030]).  Increasing the source/drain volume is known to decrease contact resistance between source/drain and source/drain contacts.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first surface to be a facet along a crystal plane, for the 
Regarding claim 7, Cheng remains as applied in claim 6.
Cheng further teaches the semiconductor device of claim 6, wherein the source/drain region 10has a second surface connected to the first surface (lower inclined surfaces of the diamond around the lower 112, fig. 1B).
Cheng does not teach the second surface is a facet along a crystal plane.
In the same field of endeavor, Krishnan teaches a second surface (lower sides of the diamond, fig. 3) is a facet along a crystal plane (plane (100), abstract and paragraph [0030]), for the benefit of preventing merging of source/drain regions between adjacent device while increasing the source/drain volume (abstract and paragraph [0030]).  Increasing the source/drain volume is known to decrease contact resistance between source/drain and source/drain contacts.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second surface to be a facet along a crystal plane, for the benefit of preventing merging of source/drain regions between adjacent device while increasing the source/drain volume to decrease contact resistance between source/drain and source/drain contacts.  
Regarding claim 8, Cheng teaches the semiconductor device of claim 7, wherein the source/drain region has the major width (see a portion of fig. 8C below) on a boundary between the first surface and the second surface.  

    PNG
    media_image2.png
    795
    602
    media_image2.png
    Greyscale



Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al (PG Pub 2017/0005195 A1).
Regarding claim 19, Ching teaches (see fig. 37 below) a semiconductor device comprising: an active region (fin portion of 202, fig. 34) extending on a substrate (below fin portion) in a first direction having an upper surface and sidewalls; a gate electrode (904) extending in a second direction to intersect the active region on the substrate; a plurality of channel layers (top two 306) on the active region to be vertically spaced apart from each other in a region in which the active region and the gate electrode intersect each other; spacer layers (602) on the sidewalls of the active region in the second direction and exposing the upper surface and portions of the sidewalls of the active region; and a source/drain region (1302A) disposed on the active region on at least one side of the gate electrode and disposed to be in contact with the plurality of channel layers, wherein the source/drain region extends from the sidewalls of the active region, exposed by the spacer layers, and inclined with respect to an upper surface of the substrate to have a width expanding from both sides of the active region, the source/drain region has a major width (see fig. 37 below) in the second direction in a region adjacent (near) to a lowermost channel layer adjacent to the active region among the plurality of channel layers, and the major width is in a region having a height corresponding to a height between the lowermost channel layer and the active region.  

    PNG
    media_image3.png
    774
    598
    media_image3.png
    Greyscale

Regarding claim 20, Ching teaches the semiconductor device of claim 19, wherein the source/drain region has a curvature corresponding to a height of the channel layers in a region adjacent to other overlying channel layers (fig. 37).
Response to Arguments
Applicant's arguments filed 2/23/21 and 3/3/21 have been fully considered but they are not persuasive. See rejection above.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the source/drain region has a local minimum width further reduced in the second direction in regions having a height corresponding to a height of each of the internal spacer layers” (claim 12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899